Lumpkin, J.
1. Where several persons, jointly indicted for an offense which could be committed by one person alone, are tried together, there may, if the evidence so authorizes,, be a lawful conviction of one or more of them without convicting all.
2. The evidence in this case warranted the verdict, and there was no merit in the ground of the motion for a new trial relating to newly discovered evidence. Judgment affirmed.
J ones & Bowden, G. L. Bass and R. A. E. Hamby, for plaintiffs in error. Hoioard Thompson, solicitor-general, and F. M. Johnson, contra.